A review of the file of this matter for the purpose of making a determination of probable cause under 7 N.T.C. Sec. 801(b) discloses that the file does not contain a certified copy of the judgment or order being appealed. There is also no indication in the file that a motion for reconsideration was ever made in the District Court. Rule 2 of the Rules of Appellate Procedure requires the filing of a certified copy of the judgment or order attacked on appeal, and Rule 5(d) requires the filing of a motion for reconsideration. The appeal file should disclose the making of such a motion.
Due to noncompliance with the clear and easy Rules of Appellate Procedure, the above-entitled appeal is hereby dismissed.